 

 

EXHIBIT 10.17

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made and entered into as of the
         day of                     , 2007, by and between HSW INTERNATIONAL,
INC., a Delaware corporation (the “Company”), and HOWSTUFFWORKS, INC., a
Delaware corporation (“HSW”).

 

WHEREAS, the Company and HSW are parties to that certain Services Agreement,
dated as of October 2, 2007 (the “Services Agreement”); and

 

WHEREAS, the parties desire to terminate the Services Agreement in its entirety.

 

NOW, THEREFORE, for and in consideration of the mutual premises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Termination of Services Agreement.  Effective as of the date
hereof, the Services  Agreement is hereby terminated and shall be of no further
force and effect, and neither the Company nor HSW shall have any further
obligation or liability under the Services Agreement.

 

2.             Binding Effect; Severability.  This Agreement is binding on, and
shall inure to the benefit of, the parties and their respective successors and
assigns.  If any part of this Agreement is deemed unreasonable by a court of
competent jurisdiction, this Agreement shall be subject to judicial modification
in order to render this Agreement reasonable and enforceable.  Further, if any
part of this Agreement is held invalid or unenforceable, the remainder of this
Agreement still is enforceable.

 

3.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, excluding its choice of
laws provisions. The Parties agree that the exclusive venue and jurisdiction for
any actions or disputes arising from this Agreement shall be a federal or state
court in New York.

 

4.             Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

 

[SIGNATURES CONTAINED ON FOLLOWING PAGE.]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement was executed by the parties under seal as of
the date first written above.

 

 

HSW INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

HOWSTUFFWORKS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------